Attorney Grievance Comm’n v. Kenneth Haley, Misc. Docket AG No. 9, September Term,
2014

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Court of Appeals
disbarred lawyer who, among other things, failed to: (1) deposit unearned legal fees into
attorney trust account; (2) refund unearned legal fees after termination of representation;
(3) sufficiently and timely respond to clients’ reasonable inquiries; and (4) competently
and diligently represent clients’ interests. Such conduct violated Maryland Lawyers’ Rules
of Professional Conduct (“MLRPC”) 1.1 (Competence), 1.2(a) (Allocation of Authority
Between Client and Lawyer), 1.3 (Diligence), 1.4(a) (Communication), 1.5(a) (Fees),
1.15(a), 1.15(c) (Safekeeping Property), 1.16(d) (Terminating Representation), 8.4(c)
(Dishonesty, Fraud, Deceit, or Misrepresentation), 8.4(d) (Conduct that is Prejudicial to
the Administration of Justice), 8.4(a) (Violating MLRPC), and Md. Code Ann., Bus. Occ.
& Prof. (1989, 2010 Repl. Vol.) § 10-306 (Misuse of Trust Money).
Circuit Court for Howard County
Case No. 13-C-14-099125

Argued: June 3, 2015
                                          IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                              Misc. Docket AG No. 9

                                            September Term, 2014
                                  ______________________________________

                                   ATTORNEY GRIEVANCE COMMISSION
                                           OF MARYLAND

                                                         v.

                                             KENNETH HALEY
                                  ______________________________________

                                                Barbera, C.J.
                                                *Harrell
                                                Battaglia
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts,

                                                  JJ.
                                  ______________________________________

                                             Opinion by Watts, J.
                                  ______________________________________

                                                Filed: July 24, 2015

                                  *Harrell, J., now retired, participated in the
                                  hearing and conference of this case while an
                                  active member of this Court; after being recalled
                                  pursuant to the Constitution, Article IV, Section
                                  3A, he also participated in the decision and
                                  adoption of this opinion.
       This attorney discipline proceeding involves a lawyer who, among other things,

failed to: (1) deposit unearned legal fees into an attorney trust account; (2) refund unearned

legal fees to clients following termination of representation; (3) sufficiently and timely

respond to clients’ reasonable inquiries; and (4) competently and diligently represent his

clients’ interests.

       Between October 2011 and June 2013, Kenneth Haley (“Haley”), Respondent, a

member of the Bar of Maryland, represented six clients in various matters. All six clients

filed complaints against Haley with the Attorney Grievance Commission (“the

Commission”), Petitioner.

       On May 15, 2014, on the Commission’s behalf, Bar Counsel filed in this Court a

“Petition for Disciplinary or Remedial Action” against Haley, charging him with violating

Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) 1.1 (Competence), 1.2(a)

(Allocation of Authority Between Client and Lawyer), 1.3 (Diligence), 1.4

(Communication), 1.5(a) (Fees), 1.7(a) (Conflict of Interest), 1.15(a), 1.15(c), and 1.15(d)

(Safekeeping Property), 1.16(d) (Terminating Representation), 8.4(c) (Dishonesty, Fraud,

Deceit, or Misrepresentation), 8.4(d) (Conduct that is Prejudicial to the Administration of

Justice), 8.4(a) (Violating the MLRPC), and Md. Code Ann., Bus. Occ. & Prof. (1989,

2010 Repl. Vol.) (“BOP”) § 10-306 (Misuse of Trust Money).

       On September 29, 2014, this Court designated the Honorable Richard S. Bernhardt

(“the hearing judge”) of the Circuit Court for Howard County to hear this attorney

discipline proceeding. On November 17, 18, and 19, 2014, the hearing judge conducted a
hearing.1 On December 29, 2014, the hearing judge filed in this Court an opinion including

findings of fact and conclusions of law, concluding that Haley had violated MLRPC 1.1,

1.2(a), 1.3, 1.4, 1.5(a), 1.7(a), 1.15(a), 1.15(c), 1.16(d), 8.4(c), 8.4(d), 8.4(a), and BOP §

10-306.2

       On June 3, 2015, we heard oral argument. On June 5, 2015, we disbarred Haley.

See Attorney Grievance Comm’n v. Haley, Misc. Docket AG No. 9, Sept. Term, 2014,

2015 WL 3536345, at *1 (Md. June 5, 2015) (per curiam). We now explain the reasons

for Haley’s disbarment.

                                        BACKGROUND

       The hearing judge found the following facts, which we summarize.

       On May 30, 2007, this Court admitted Haley to the Bar of Maryland. Haley worked

for various federal agencies. In 2010, Haley became a solo practitioner in Columbia,

Maryland. Haley’s primary areas of practice included family law, criminal law, and labor

law.

       Before he performed any legal services, Haley received a flat fee from each of the

six clients who ended up filing complaints against him with the Commission. In each case,

without his client’s consent, Haley deposited the unearned fee into an operating account

instead of an attorney trust account.


       1
         Following the hearing in the instant attorney disciplinary case, on December 10,
2014, in a separate attorney disciplinary case involving Haley, this Court granted a joint
petition for indefinite suspension by consent, and ordered that Haley be indefinitely
suspended from the practice of law in Maryland effective January 1, 2015. See Attorney
Grievance Comm’n v. Haley, 440 Md. 726, 104 A.3d 170 (2014).
       2
         The hearing judge did not determine whether Haley had violated MLRPC 1.15(d).

                                           -2-
       Haley’s professional relationship with each of the six clients followed a similar

pattern. At the beginning of the representation, Haley communicated appropriately with

the client. As the representation progressed, Haley became less responsive to the client’s

inquiries. Haley’s final communications with the client usually involved an argument,

during which Haley would exhibit hostility and blame the client for the breakdown of the

attorney-client relationship.

                                    Vernita Ali Matter

       In 2012, on her own behalf, Vernita Ali (“Ali”) filed a motion to modify custody in

the Circuit Court for Baltimore City. A hearing on the motion to modify was scheduled

for July 31, 2012. On June 7, 2012, Ali and Haley executed an attorney-client agreement,

and Ali paid Haley a $2,800 flat fee. Without Ali’s consent, Haley deposited the fee into

an operating account instead of an attorney trust account.

       Haley and Ali agreed that Haley would enter his appearance on Ali’s behalf, file a

supplemental motion to modify, and represent Ali at the hearing on the motion to modify.

Haley did not perform any of these tasks. In June and July 2012, Ali attempted to contact

Haley, who did not respond. At some point before July 10, 2012, Ali and Haley spoke via

telephone; Ali asked about the case’s status; an argument ensued; and Haley hung up on

Ali. On July 10, 2012, Ali terminated the representation and requested a full refund of the

fee. On July 31, 2012, Ali appeared on her own behalf at the hearing on the motion to

modify, and did not prevail.

       In April 2013, Ali filed a complaint against Haley with the Commission. Afterward,

Haley refunded Ali $2,307.56 of the fee.


                                           -3-
                                    Keith Boyd Matter

       On October 10, 2011, Keith Boyd (“Boyd”) retained Haley to represent him in a

child custody case. Boyd paid Haley a $2,800 flat fee. Without Boyd’s consent, Haley

deposited the fee into an operating account instead of an attorney trust account.

       On February 23, 2012, on Boyd’s behalf, Haley filed a motion to modify custody in

the Circuit Court for Baltimore City. Haley and Boyd appeared at a hearing at which Haley

repeatedly disregarded Boyd’s instructions. For example, Haley disregarded Boyd’s

instruction to introduce Boyd’s child’s school attendance records; Haley relied on opposing

counsel’s assertion that the records were inaccurate.        As another example, Haley

disregarded Boyd’s instruction to dispute opposing counsel’s allegation that Boyd had been

charged with acts of domestic violence.

       On or about October 1, 2012, Boyd terminated the representation. Haley failed to

refund Boyd any of the fee.

                                    Tina Myers Matter

       On May 17, 2012, Tina Myers (“Myers”) retained Haley to represent her in an

appeal of a ruling on custody. Myers paid Haley a $3,000 flat fee. Without Myers’s

consent, Haley deposited the fee into an operating account instead of an attorney trust

account.

       On June 14, 2012, on Myers’s behalf, Haley timely filed a “Line, Notice and Leave

to Appeal” in the Circuit Court for Baltimore City. Between May 17, 2012 and July 2,

2012, Myers e-mailed Haley on several occasions to ask about the appeal’s status; Haley

responded to only one of Myers’s e-mails. On July 2, 2012, Myers decided to abandon the


                                          -4-
appeal and pursue modification of custody instead. Haley failed to timely file a motion to

modify custody and failed to refund Myers any of the fee.

                               Demetrius McClarty Matter

       On March 9, 2012, Demetrius McClarty (“McClarty”) retained Haley to represent

him in a matter concerning modification of joint custody and guardianship. McClarty paid

Haley a $2,600 flat fee. Without McClarty’s consent, Haley deposited the fee into an

operating account instead of an attorney trust account.

       On March 28, 2012, Haley and McClarty met to review a motion to modify custody

and guardianship that Haley had written. The motion contained several errors, including

misspellings of McClarty’s name and incorrect uses of pronouns. On April 13, 2012, Haley

filed the motion to modify custody and guardianship in the Circuit Court for Anne Arundel

County. The motion to modify custody and guardianship included a certificate of service

with an incorrect address for McClarty’s ex-wife. Additionally, Haley failed to include

with the motion to modify custody and guardianship a domestic case information report,

as required by Maryland Rule 2-111 (Process -- Requirements Preliminary to Summons).

On April 16, 2012, the Circuit Court for Anne Arundel County ordered Haley to file a

domestic case information report. Haley failed to comply with the order. On May 24,

2012, the Circuit Court for Anne Arundel County dismissed the motion to modify custody

and guardianship without prejudice. Haley failed to inform McClarty of the dismissal.

       On or about June 26, 2012, McClarty terminated the representation. On June 29,

2012, without McClarty’s consent, and despite having reason to know that McClarty had

terminated the representation, Haley filed in the Circuit Court for Anne Arundel County a


                                         -5-
second motion to modify custody and guardianship and an answer to McClarty’s ex-wife’s

motion for contempt. Haley did not provide McClarty a copy of either filing. On July 23,

2012, Haley filed in the Circuit Court for Anne Arundel County a motion to strike his

appearance. Haley failed to provide McClarty with five days’ written notice of his intent

to withdraw, as required by Maryland Rule 2-132 (Striking of Attorney’s Appearance).

And, Haley failed to refund McClarty any of the fee.

                                  Eric Hemphill Matter

       In 2012, Eric Hemphill (“Hemphill”) retained Haley to represent him in a custody

case. Hemphill informed Haley that he wanted joint legal and shared physical custody of

his two children. Hemphill paid Haley a $2,600 flat fee. Without Hemphill’s consent,

Haley deposited the fee into an operating account instead of an attorney trust account.

       On February 28, 2012, Haley filed in the Circuit Court for Baltimore County a

motion to modify custody. Despite Haley’s knowledge that Hemphill wanted joint legal

and shared physical custody, the motion to modify custody stated that Hemphill requested

primary physical custody. Hemphill’s children’s mother filed a counter-motion to modify

custody.

       The Circuit Court for Baltimore County conducted a scheduling conference, at

which Haley failed to appear. On November 13, 2012, Hemphill and his children’s mother

attended a mediation, at which Haley failed to appear; Haley also failed to prepare

Hemphill for the mediation.

       On April 29, 2013, Hemphill’s children’s mother moved for sanctions, alleging that

Hemphill had made deficient discovery disclosures. Haley had failed to communicate with


                                         -6-
Hemphill about discovery. On May 6, 2013, the Circuit Court for Baltimore County

conducted a hearing, at which Haley failed to appear. On June 13, 2013, the Circuit Court

for Baltimore County conducted another hearing, at which Haley moved to strike his

appearance; the Circuit Court for Baltimore County granted the motion to strike, and

Hemphill proceeded self-represented. The Circuit Court for Baltimore County: dismissed

the motion to modify because of the deficient discovery disclosures; granted the counter-

motion to modify, thus reducing Hemphill’s visitation and increasing his monthly child

support payment; and ordered Hemphill to pay attorney’s fees for his “disturbing . . .

recalcitrance in responding to discovery” requests.

       Haley did not refund Hemphill any of the fee, and failed to provide Hemphill with

his file after termination of the representation.

                                     Kim Glaudé Matter

       In or about 2011, Haley met Kim Glaudé (“Glaudé”) through a dating website.

Haley and Glaudé chatted online and met for dinner on one occasion; Haley and Glaudé

planned, but ended up cancelling, a second date.

       On February 8, 2012, Glaudé retained Haley to represent her in a matter concerning

an Equal Employment Opportunity Commission (“EEOC”) complaint against her former

employer. At that point, Glaudé and Haley had not communicated for approximately one

year. Glaudé paid Haley a $4,500 flat fee. Without Glaudé’s consent, Haley deposited the

fee into an operating account instead of an attorney trust account.

       In March 2012, Haley and Glaudé met at Haley’s law office to discuss Glaudé’s

case. Haley took Glaudé to a back room and kissed her. Glaudé immediately objected.


                                           -7-
       On March 23, 2012, Haley failed to appear at a conference with an EEOC

investigator; Haley also failed to reschedule the conference. On August 17, 2012, Glaudé

telephoned Haley and left a voicemail to ask about her case’s status. Haley texted Glaudé

to state: “I am sorry, I owe you some lips for that. [Yo]u decide where.”3

       In a letter dated October 18, 2012, Haley terminated the representation. Haley did

not refund Glaudé any of the fee.

                               STANDARD OF REVIEW

       Neither party meaningfully excepts to the hearing judge’s findings of fact;4 thus, we

“treat the [hearing judge’s] findings of fact as established[.]” Md. R. 16-759(b)(2)(A). In

an attorney discipline proceeding, this Court reviews without deference a hearing judge’s



       3
          At the hearing, neither Glaudé nor Haley elaborated on the meaning of Haley’s text
message.
        4
          On January 12, 2015, Haley filed in this Court a “Motion for Exceptions to Findings
of Fact and Conclusions of Law.” The motion consisted of the following three sentences:
“On April 7, 2013, upon consideration of the pleadings, testimony and other evidence[, the
hearing judge] made [] Findings of Fact and [Conclusion]s of Law. This Request for
Exceptions is timely filed. [Haley] hereby requests exceptions [to] the [hearing judge]’s
Findings of Fact and Conclusions of Law.” (Paragraph breaks omitted). On April 28,
2015, Haley filed a “Motion to Strike [Haley]’s Exceptions and Oral Argument,”
requesting that this Court “dismiss” the “Motion for Exceptions.” At oral argument, Haley
sought to withdraw the motion to strike, arguing that, when he filed the motion to strike,
he “was not in the frame of mind to argue” because he “was still dealing with . . . the death
of a parent[.]”
        Regardless of Haley’s attempt to withdraw the motion to strike his exceptions,
Haley’s exceptions were deficient. A lawyer must state his or her exceptions with
particularity and “present argument in support of an exception”; a lawyer’s failure to do so
“is a sufficient basis on which to overrule the exception or, at least, not consider it.”
Attorney Grievance Comm’n v. Faber, 373 Md. 173, 179, 817 A.2d 205, 208 (2003)
(citation and internal quotation marks omitted). Here, Haley’s “exceptions”—which
lacked particularity and any argument in support thereof—were deficient, and we decline
to consider them.

                                          -8-
conclusions of law. See Md. R. 16-759(b)(1) (“The Court of Appeals shall review de novo

the [hearing] judge’s conclusions of law.”). This Court determines whether clear and

convincing evidence establishes that a lawyer violated an MLRPC. See Md. R. 16-757(b)

(“The [Commission] has the burden of proving the averments of the petition [for

disciplinary or remedial action] by clear and convincing evidence.”).

                                      DISCUSSION

                                 (A) Conclusions of Law

       Neither party meaningfully excepts to the hearing judge’s conclusions of law. For

the below reasons, we overrule the hearing judge’s conclusion that Haley violated MLRPC

1.7(a), but uphold the rest of the hearing judge’s conclusions of law.

                                MLRPC 1.1 (Competence)

       “A lawyer shall provide competent representation to a client. Competent

representation requires the legal knowledge, skill, thoroughness[,] and preparation

reasonably necessary for the representation.” MLRPC 1.1. A lawyer violates MLRPC 1.1

by “fail[ing] to maintain [] funds in a[n attorney] trust account” without a client’s consent

to some other arrangement. Attorney Grievance Comm’n v. Maignan, 390 Md. 287, 296-

97, 888 A.2d 344, 349 (2005).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 1.1 in representing Ali, Boyd, Hemphill, McClarty, and Myers.5

Without his clients’ consent, Haley deposited unearned fees into an operating account


       5
       The Commission did not charge Haley with violating MLRPC 1.1 in representing
Glaudé.

                                          -9-
instead of an attorney trust account. Additionally, Haley failed to use the thoroughness

and preparation reasonably necessary to represent Ali, Hemphill, and McClarty. Haley

failed to prepare and submit any pleadings or take any action in furtherance of Ali’s case.

Haley failed to attend, and prepare Hemphill for, a scheduling conference and a mediation,

and also failed to adequately respond to discovery requests. In McClarty’s case, the motion

to modify custody and guardianship included a certificate of service with an incorrect

address for McClarty’s ex-wife; Haley also failed to include with the motion a domestic

case information report.

           MLRPC 1.2(a) (Allocation of Authority Between Client and Lawyer)

       “[A] lawyer shall abide by a client’s decisions concerning the objectives of the

representation and, when appropriate, shall consult with the client as to the means by which

they are to be pursued.” MLRPC 1.2(a).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 1.2(a) in representing Ali, Boyd, Hemphill, and McClarty.6 Haley

failed to abide by his clients’ decisions concerning the representations’ objectives and/or

failed to consult with his clients. Haley failed to prepare and submit any pleadings or take

any action in furtherance of Ali’s case. Haley disregarded Boyd’s instructions at a hearing.

Despite Haley’s knowledge that Hemphill wanted joint legal and shared physical custody,

Haley filed a motion to modify custody that stated that Hemphill requested primary

physical custody. In McClarty’s case, Haley filed a motion to modify custody and


       6
        The hearing judge concluded that the Commission failed to prove that Haley
violated MLRPC 1.2(a) in representing Glaudé and Myers.

                                         - 10 -
guardianship, but failed to include with the motion a domestic case information report.

                                 MLRPC 1.3 (Diligence)

       “A lawyer shall act with reasonable diligence and promptness in representing a

client.” MLRPC 1.3. A lawyer violates MLRPC 1.3 by “tak[ing] no action whatsoever in

representing a client[.]” Attorney Grievance Comm’n v. Gage-Cohen, 440 Md. 191, 198,

101 A.3d 1043, 1047 (2014) (citation and internal quotation marks omitted). “A lawyer

violates MLRPC 1.3 by failing to appear for a scheduled court date without good reason.”

Attorney Grievance Comm’n v. Shuler, Misc. Docket AG No. 14, Sept. Term, 2014, 2015
WL 3965901, at *4 n.10 (Md. June 30, 2015) (brackets, citation, and internal quotation

marks omitted).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 1.3 in representing Ali, Hemphill, and McClarty.7 Haley took no

action whatsoever to advance Ali’s interests. Haley failed to appear at a scheduling

conference and a mediation in Hemphill’s case. Haley failed to inform McClarty that, due

to his failure to file a domestic case information report, the Circuit Court for Anne Arundel

County dismissed the motion to modify custody and guardianship.

                            MLRPC 1.4(a) (Communication)

       “A lawyer shall . . . (2) keep the client reasonably informed about the status of the

matter; [and] (3) promptly comply with reasonable requests for information[.]” MLRPC



       7
        The Commission withdrew the charge that Haley violated MLRPC 1.3 in
representing Boyd, and the hearing judge concluded that the Commission failed to prove
that Haley violated MLRPC 1.3 in representing Myers and Glaudé.

                                         - 11 -
1.4(a) (paragraph break omitted).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 1.4(a) in representing Ali, Hemphill, McClarty, and Myers.8 Ali

and Hemphill attempted to contact Haley about the status of their cases; Haley failed to

respond. Haley failed to inform McClarty that, due to Haley’s failure to file a domestic

case information report, the Circuit Court for Anne Arundel County dismissed McClarty’s

motion to modify custody and guardianship. Myers e-mailed Haley on several occasions

to ask about her case’s status; Haley responded to only one of Myers’s e-mails.

                                    MLRPC 1.5(a) (Fees)

       “A lawyer shall not make an agreement for, charge, or collect an unreasonable fee

or an unreasonable amount for expenses.” MLRPC 1.5(a). “The reasonableness of a fee

is not measured solely by examining its value at the outset of the representation; indeed[,]

an otherwise-reasonable fee can become unreasonable if the lawyer fails to earn it.”

Attorney Grievance Comm’n v. Garrett, 427 Md. 209, 224, 46 A.3d 1169, 1178 (2012)

(per curiam).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 1.5(a) in representing Ali, Glaudé, Hemphill, McClarty, and

Myers.9 Haley charged his clients fees that, though not necessarily unreasonable at the

beginning of the representation, became unreasonable when Haley retained all or a portion


       8
         The hearing judge concluded that the Commission failed to prove that Haley
violated MLRPC 1.4 in representing Glaudé and Boyd.
       9
         The Commission withdrew the charge that Haley violated MLRPC 1.5(a) in
representing Boyd.

                                         - 12 -
of the fees after failing to perform the legal services required to earn the retained amounts.

For example, Ali paid Haley $2,800, of which Haley refunded $2,307.56. Glaudé paid

Haley $4,500, none of which Haley refunded. Hemphill paid Haley $2,600, none of which

Haley refunded. McClarty paid Haley $2,600, none of which Haley refunded. Myers paid

Haley $3,000, none of which Haley refunded. The hearing judge found that Haley failed

to perform the legal services required to earn the retained amounts, and discredited the

accuracy of invoices that Haley produced in an attempt to establish that the fees were

reasonable.10

                           MLRPC 1.7(a) (Conflict of Interest)

       MLRPC 1.7(a) states, in pertinent part:

       [A] lawyer shall not represent a client if the representation involves a conflict
       of interest. A conflict of interest exists if: (1) the representation of one client
       will be directly adverse to another client; or (2) there is a significant risk that
       the representation of one or more clients will be materially limited by the
       lawyer’s responsibilities to another client, a former client[,] or a third
       person[,] or by a personal interest of the lawyer.

In Attorney Grievance Comm’n v. O’Leary, 433 Md. 2, 35, 69 A.3d 1121, 1141 (2013),

this Court held that a lawyer violated MLRPC 1.7(a) by representing a client with whom

she had a sexual relationship. It was undisputed that, once the lawyer’s relationship with

her client became intimate and they moved in together, the lawyer had a “personal interest”



       10
         At oral argument, Haley contended that the hearing judge failed to “take into
consideration the other costs of litigation, [such as] filing fees, service of process fees,
[and] sheriff fees.” According to Haley, such fees can “add[] up to somewhere between”
$400 and $600. Haley’s argument lacks merit, as he fails to identify any documentation,
such as receipts or third-party invoices, to support his allegation that he incurred additional
expenses on his clients’ behalf.

                                           - 13 -
in the case. Id. at 33, 24, 69 A.3d at 1139, 1134. Specifically, the lawyer, who was

representing her client in a custody matter, “had a personal interest in the visitation and

custody arrangement . . . . [and] had a personal interest in the amount, if any, that [her

client] would be required to pay in child support[.]” Id. at 24, 69 A.3d at 1134.

       Here, we are not persuaded that clear and convincing evidence supports the hearing

judge’s conclusion that Haley violated MLRPC 1.7(a) in representing Glaudé. Haley and

Glaudé met through a dating website. Haley and Glaudé chatted online and went on one

date; they planned, but ended up cancelling, a second date. Approximately one year later,

Glaudé retained Haley. During a meeting, Haley kissed Glaudé; Glaudé objected. Later,

Glaudé telephoned Haley and left a voicemail to ask about her case’s status. Haley texted

Glaudé to state: “I am sorry, I owe you some lips for that. [Yo]u decide where.”

       The record does not demonstrate by clear and convincing evidence that “there [wa]s

a significant risk that the representation of [Glaudé] w[ould have] be[en] materially

limited . . . by a personal interest of” Haley. MLRPC 1.7(a) (emphasis added). Although

a lawyer’s personal relationship with a client may complicate an attorney-client

relationship, we can identify no case in which this Court concluded that a lawyer’s merely

social (as opposed to sexual) relationship with a client rose to the level of creating a

significant risk that the representation would be materially limited by a personal interest of

the lawyer. Cf. O’Leary, 433 Md. at 35, 69 A.3d at 1141 (This Court held that a lawyer

violated MLRPC 1.7(a) by representing a client with whom she had a sexual relationship.);

MLRPC 1.7, cmt. 12 (“A sexual relationship with a client, whether or not in violation of

criminal law, will create an impermissible conflict between the interests of the client and


                                          - 14 -
those of the lawyer if (1) the representation of the client would be materially limited by the

sexual relationship and (2) it is unreasonable for the lawyer to believe the lawyer can

provide competent and diligent representation.”). Here, we are not persuaded that Haley’s

relationship with Glaudé rose to level of implicating MLRPC 1.7(a).

                          MLRPC 1.15 (Safekeeping Property)

       MLRPC 1.15 provides, in pertinent part:

       (a) A lawyer shall hold property of clients or third persons that is in a
       lawyer’s possession in connection with a representation separate from the
       lawyer’s own property. Funds shall be kept in a separate account maintained
       pursuant to Title 16, Chapter 600 of the Maryland Rules, and records shall
       be created and maintained in accordance with the Rules in that Chapter.

                                            ***

       (c) Unless the client gives informed consent, confirmed in writing, to a
       different arrangement, a lawyer shall deposit legal fees and expenses that
       have been paid in advance into a client trust account and may withdraw those
       funds for the lawyer’s own benefit only as fees are earned or expenses
       incurred.

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 1.15(a) and 1.15(c).11 Haley charged his clients a fee before

performing legal services, and without his clients’ consent, Haley deposited the unearned

fees into an operating account instead of an attorney trust account.




       11
         The Commission charged Haley with violating MLRPC 1.15(a) only in
representing Ali, Boyd, Glaudé, and McClarty; the Commission charged Haley with
violating MLRPC 1.15(c) only in representing Ali, Glaudé, and McClarty. And, the
hearing judge did not determine whether Haley violated MLRPC 1.15(d), another violation
charged by the Commission.

                                          - 15 -
                   MLRPC 1.16(d) (Terminating Representation)

      MLRPC 1.16(d) provides, in pertinent part:

      Upon termination of representation, a lawyer shall take steps to the extent
      reasonably practicable to protect a client’s interests, such as giving
      reasonable notice to the client, allowing time for employment of other
      counsel, surrendering papers and property to which the client is entitled[,]
      and refunding any advance payment of fee or expense that has not been
      earned or incurred.

      Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 1.16(d) in representing Hemphill and McClarty.12 Haley failed to

refund Hemphill any unearned portion of the $2,600 fee, and failed to provide Hemphill a

copy of his case file. Haley similarly failed to refund McClarty any unearned portion of

the $2,600 fee, and failed to provide McClarty five days’ written notice of his intent to

withdraw, as required by Maryland Rule 2-132.

           MLRPC 8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation)

      “It is professional misconduct for a lawyer to[] . . . engage in conduct involving

dishonesty, fraud, deceit[,] or misrepresentation[.]” MLRPC 8.4(c). A lawyer violates

MLRPC 8.4(c) by retaining unearned fees without intending to earn them. See Attorney

Grievance Comm’n v. McLaughlin, 372 Md. 467, 502-03, 813 A.2d 1145, 1166 (2002).

      Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 8.4(c) in representing all six clients. Haley charged a fee before

performing legal services. Rather than deposit the unearned fees into an attorney trust



      12
        The hearing judge did not determine whether Haley violated MLRPC 1.16(d) in
representing Ali, Boyd, Glaudé, or Myers.

                                        - 16 -
account, Haley deposited the fees into an operating account. Haley failed to perform the

legal services required to earn what he retained of the fees. Haley’s retention of the fees

constituted dishonesty; i.e., Haley did not intend to earn the fees that he retained.

    MLRPC 8.4(d) (Conduct that is Prejudicial to the Administration of Justice)

          “It is professional misconduct for a lawyer to[] . . . engage in conduct that is

prejudicial to the administration of justice[.]” MLRPC 8.4(d). “Generally, a lawyer

violates MLRPC 8.4(d) where the lawyer’s conduct would negatively impact the

perception of the legal profession of a reasonable member of the public.” Shuler, 2015 WL
3965901, at *4 (brackets, citation, ellipsis, and internal quotation marks omitted). For

example, a lawyer violates MLRPC 8.4(d) by not obtaining a client’s consent to deposit

fees into an account other than an attorney trust account. See Attorney Grievance Comm’n

v. Davy, 435 Md. 674, 707, 80 A.3d 322, 341 (2013).

          Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 8.4(d) in representing all six clients. Without his clients’ consent,

Haley deposited unearned fees into an operating account instead of an attorney trust

account.

                          MLRPC 8.4(a) (Violating the MLRPC)

          “It is professional misconduct for a lawyer to[] violate . . . the” MLRPC. MLRPC

8.4(a).

          Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated MLRPC 8.4(a). As discussed above, Haley violated MLRPC 1.1, 1.2(a),

1.3, 1.4(a), 1.5(a), 1.15(a), 1.15(c), 1.16(d), 8.4(c), and 8.4(d).


                                           - 17 -
                          BOP § 10-306 (Misuse of Trust Money)

       “A lawyer may not use trust money for any purpose other than the purpose for

which the trust money is entrusted to the lawyer.” BOP § 10-306. A lawyer violates BOP

§ 10-306 where the lawyer “deposits client [funds] into [the lawyer’s] operating account

and cannot account for those [fund]s[.]” Attorney Grievance Comm’n v. Goodman, 426
Md. 115, 127-28, 43 A.3d 988, 995 (2012) (citation omitted).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Haley violated BOP § 10-306 in representing Ali.13 Haley charged a fee before performing

legal services. Because the fee was an advance payment made in anticipation of future

legal services, the money constituted “trust money” under BOP § 10-301(d).14 See

McLaughlin, 372 Md. at 504, 813 A.2d at 1167. As such, unless Ali gave informed

consent, confirmed in writing, to a different arrangement, Haley was required to deposit

the unearned fee in an attorney trust account. See id. at 504, 813 A.2d at 1167; MLRPC

1.15(c). Haley, however, deposited the fee into an operating account without Ali’s

consent15 and could not account for the fee.



       13
            The Commission charged Haley with violating BOP § 10-306 only in representing
Ali.
       14
          “‘Trust money’ means a deposit, payment, or other money that a person entrusts
to a lawyer to hold for the benefit of a client or a beneficial owner.” BOP § 10-301(d).
       15
          At oral argument, Haley alleged that the written attorney-client agreements into
which he entered with all six clients stated that the fees would not be deposited into an
attorney trust account. After a thorough review of the attorney-client agreements, we are
unable to find any such language. Additionally, in contrast to his contention at oral
argument, Haley previously testified during the disciplinary hearing that the attorney-client
agreements did not state that the clients’ fees would be deposited into an operating account
instead of an attorney trust account.

                                          - 18 -
                                       (B) Sanction

      The Commission recommended that we disbar Haley. Haley recommended that we

continue his existing indefinite suspension from the practice of law in Maryland.

      In Shuler, 2015 WL 3965901, at *5, this Court stated:

             This Court sanctions a lawyer not to punish the lawyer, but instead to
      protect the public and the public’s confidence in the legal profession. This
      Court accomplishes these goals by: (1) deterring other lawyers from
      engaging in similar misconduct; and (2) suspending or disbarring a lawyer
      who is unfit to continue to practice law.

            In determining an appropriate sanction for a lawyer’s misconduct, this
      Court considers: (1) the MLRPC that the lawyer violated; (2) the lawyer’s
      mental state; (3) the injury that the lawyer’s misconduct caused or could have
      caused; and (4) aggravating factors and/or mitigating factors.

              Aggravating factors include: (1) prior attorney discipline; (2) a
      dishonest or selfish motive; (3) a pattern of misconduct; (4) multiple
      violations of the MLRPC; (5) bad faith obstruction of the attorney discipline
      proceeding by intentionally failing to comply with the Maryland Rules or
      orders of this Court or the hearing judge; (6) submission of false evidence,
      false statements, or other deceptive practices during the attorney discipline
      proceeding; (7) a refusal to acknowledge the misconduct’s wrongful nature;
      (8) the victim’s vulnerability; (9) substantial experience in the practice of
      law; (10) indifference to making restitution or rectifying the misconduct’s
      consequences; (11) illegal conduct, including that involving the use of
      controlled substances; and (12) likelihood of repetition of the misconduct.

             Mitigating factors include: (1) the absence of prior attorney discipline;
      (2) the absence of a dishonest or selfish motive; (3) personal or emotional
      problems; (4) timely good faith efforts to make restitution or to rectify the
      misconduct’s consequences; (5) full and free disclosure to the Commission
      or a cooperative attitude toward the attorney discipline proceeding; (6)
      inexperience in the practice of law; (7) character or reputation; (8) a physical
      disability; (9) a mental disability or chemical dependency, including
      alcoholism or drug abuse, where: (a) there is medical evidence that the
      lawyer is affected by a chemical dependency or mental disability; (b) the
      chemical dependency or mental disability caused the misconduct; (c) the
      lawyer’s recovery from the chemical dependency or mental disability is
      demonstrated by a meaningful and sustained period of successful


                                         - 19 -
       rehabilitation; and (d) the recovery arrested the misconduct, and the
       misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
       proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
       (13) remoteness of prior violations of the MLRPC; and (14) unlikelihood of
       repetition of the misconduct.

(Brackets, citation, and ellipses omitted).

       Here, Haley violated MLRPC 1.1, 1.2(a), 1.3, 1.4(a), 1.5(a), 1.15(a), 1.15(c),

1.16(d), 8.4(c), 8.4(d), 8.4(a), and BOP § 10-306; specifically, Haley failed to: (1) deposit

unearned fees into an attorney trust account; (2) refund unearned legal fees after the

termination of representation; (3) sufficiently and timely respond to reasonable inquiries

by clients; and (4) competently and diligently represent his clients’ interests. Haley acted

intentionally in depositing his clients’ unearned fees into an operating account instead of

an attorney trust account, and in failing to refund unearned legal fees after the termination

of representation. Haley’s misconduct resulted in, among other things, his clients’ loss of

all or part of the unearned fees, the dismissal of McClarty’s motion to modify custody and

guardianship, the dismissal of Hemphill’s motion to modify custody, and sanctions against

Hemphill for deficient discovery disclosures.

       We note four aggravating factors. First, Haley has committed multiple violations

of the MLRPC. Second, third, and fourth, Haley has received prior attorney discipline, has

demonstrated a pattern of misconduct, and is likely to repeat his misconduct, as, in a prior

attorney discipline proceeding, this Court granted a joint petition for indefinite suspension

for violations of MLRPC 1.1, 1.3, 1.4, 1.16(d), 8.4(c), and 8.4(d) (all of which Haley

violated in the instant case). See Attorney Grievance Comm’n v. Haley, 440 Md. 726, 104
A.3d 170 (2014). Significantly, in the prior attorney discipline proceeding, Haley admitted


                                          - 20 -
that he “made multiple misrepresentations related to [] two client[s’] cases.”

       The hearing judge determined that Haley failed to establish any mitigating factors,

and we discern none.

       A lawyer engages in misappropriation by intentionally depositing unearned fees into

an operating account instead of an attorney trust account, or retaining unearned fees after

the representation’s termination, without the client’s consent. See Garrett, 427 Md. at 227,

46 A.3d at 1179 (“Misappropriation is any unauthorized use by an attorney of a client’s

funds entrusted to him or her, whether or not temporary or for personal gain or benefit.”

(Brackets, citations, and internal quotation marks omitted)). “[M]isappropriation of funds

. . . is an act infected with deceit and dishonesty[,] and ordinarily will result in disbarment

in the absence of compelling extenuating circumstances justifying a lesser sanction.”

Attorney Grievance Comm’n v. Wills, 441 Md. 45, 59, 105 A.3d 479, 487 (2014) (citation

and internal quotation marks omitted). In Attorney Grievance Comm’n v. Roberts, 394
Md. 137, 166, 904 A.2d 557, 574-75 (2006) (citations and internal quotation marks

omitted), we stated:

       The sanction of disbarment is so justified because attorneys are charged with
       remembering that the entrustment to them of the money and property of
       others involves a responsibility of the highest order. They must carefully
       administer and account for those funds. Appropriating any part of those
       funds to their own use and benefit without clear authority to do so cannot be
       tolerated.

       In Attorney Grievance Comm’n v. Camus, 425 Md. 417, 420, 436, 42 A.3d 1, 2-3,

12 (2012), this Court disbarred a lawyer who violated MLRPC 1.1, 1.2(a), 1.3, 1.4(a),

1.4(b), 1.5(a), 1.5(d), 1.15(a), 1.15(d), 1.16(d), 3.4(c), 8.1(b), 8.4(b), 8.4(c), and 8.4(d). In



                                           - 21 -
Camus, 425 Md. at 435, 42 A.3d at 11, the lawyer’s misconduct included “indifference

toward and neglect of clients, disregard of a court order, cavalier treatment of trust funds,

and an unreasonable and retaliatory bill.”

       Similarly, in Attorney Grievance Comm’n v. Shakir, 427 Md. 197, 200, 206, 46
A.3d 1162, 1164-65, 1168 (2012) (per curiam), this Court disbarred a lawyer who violated

MLRPC 1.1, 1.3, 1.5(c), 1.15(a), 1.16(d), and 8.4(d). In Shakir, 427 Md. at 208, 46 A.3d

at 1169, the lawyer neglected his clients’ legal needs, failed to deposit unearned fees into

an attorney trust account, and failed to refund unearned fees. We concluded that “[t]he

severity and pattern of [the lawyer]’s violations, coupled with his [existing] indefinite

suspension for similar misconduct, warrant[ed] disbarment for the protection of the

public.” Id. at 208, 46 A.3d at 1169.

       Here, we agreed with the Commission that disbarment was the appropriate sanction

for Haley’s misconduct. Haley engaged in numerous acts of misconduct in representing

six clients. In addition to failing to sufficiently and timely respond to reasonable inquiries

by clients and failing to competently and diligently represent his clients’ interests, Haley

intentionally retained his clients’ unearned legal fees after the termination of

representation. Such misconduct constituted misappropriation of clients’ funds and was

“an act infected with deceit and dishonesty [that] ordinarily will result in disbarment in the

absence of compelling extenuating circumstances[.]” Wills, 441 Md. at 59, 105 A.3d at

487 (citation and internal quotation marks). There are no mitigating factors, much less

compelling extenuating circumstances; to the contrary, Haley’s misconduct is aggravated

by multiple violations of the MLRPC, prior attorney discipline, a pattern of misconduct,


                                          - 22 -
and likelihood of repetition of misconduct. Disbarment was necessary to protect the public

from Haley’s repeated dishonesty and to deter other lawyers from similar misconduct.

      For the above reasons, we entered the June 5, 2015, per curiam order, immediately

disbarring Haley and awarding costs against him.




                                        - 23 -